DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1, 11, and 17 are rejected under 35 U.S.C. 101 because 
Subject Matter Eligibility Analysis of claim 11 (see MPEP 2106.03):
Step 1: As a process (method), the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 1 (and 11 and 17 parallel in scope) is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to:
“and a processor configured to: determine a route segment safety score for each of the plurality of route segments based on a speed distribution and a lane change frequency vehicle, comprising to: for each route segment of the plurality of route segments: determine the speed distribution of vehicles in the group of vehicles based on the received speed data, comprising to: determine a standard deviation of the speed distribution based on a range of the speed distribution for each route segment, a function of a maximum speed and a minimum speed associated with the speed distribution, or both”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation or evaluation of data. For example: determining a local residential segment with minimal traffic, low posted speed limits, and single lane traffic being safer than a highway/interstate with high traffic volume, high posted speed limits, and multi-lane traffic; or determining a rural route with poor lighting and high wild life populations is less safe at night than during day-light hours; or driving slowly on a highway impedes traffic and causes accidents vs. routes involving local streets wherein driving at lower speeds does not impede traffic/increase risk.
“determine the lane change frequency for each route segment based on the lane change frequency data”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is 
“determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is essentially the same as a human mind performing an observation. For example, determining that a route including segments/sections/legs include the use of highways (lane change (at least merging), higher posted speeds) may include higher risk than local routes that may include residential neighborhoods with single lane traffic (minimizing or eliminating lane change, lower posted speeds).
“determine a recommended route based on the determined route segment safety scores”
This limitation is akin to a Mental Process as the process of storing a particular rule for a certain situation is 
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which state of travel related data is observed and compared in such a manner that judgement is rendered as to allocating safety ratings to a route segment. The Applicant has not presented an improvement to the instantly applicable technology.
Step 2B:  The claim does not provide an inventive concept.
The claim recites the additional elements of:  
“an interface and sensor”
This is recited at a high level of generality, i.e., as a generic components performing a generic computer/collecting/presenting function of processing data/for processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer components.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any see MPEP 2106.05(I)(A))
“output the recommended route.”
This is recited such that the Applicant is merely adding post-solution activity to the judicial exception. Instantly this appears to be merely providing post-solution information of data presentation. As so, this limitation imposes no meaningful limitation on practicing the abstract idea. (see MPEP 2106.05(I)(A))
This claim is directed to an abstract idea (mental process).
Conclusion:  Claim 1 (11 and 17 parallel in scope) is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-10, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Claim Rejections - 35 USC § 112
Claims 1-20  are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 11, and 17 are rejected as failing to point out or define the claimed invention. The indefinite language or relationship is: “a function of a maximum speed and a minimum speed 

Claim Objections
Claim 1 (11 and 17 parallel in scope) is objected to because of the following informalities:
“and a lane change frequency vehicle” should read –and a lane change frequency of a/the (proper antecedent) vehicle—
“comprising to (twice in claim 1)” should read –comprising of— 
“based on the received speed data, comprising to: determine a standard” should read –based on the received speed data, determine a standard—
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 6-11, 13-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (US 20160086285 A1) in view of Watts-Fitzgerald (US 20160292999 A1).

Regarding claim 1, as best understood, Jordan Peters discloses, an input interface configured to receive sensor-collected data of a vehicle in a group of vehicles (Jordan Peters: [0047] the computing device 102 may also receive (in step 308) other information to enhance the accuracy of the risk value associated with a travel route…the computing device 102 may receive (in step 306) the time of day when the driver is driving (or plans to drive) through a particular travel route. This information may improve the accuracy of the risk value retrieved (in step 310) for the travel route. For example, a particular segment of road through a wilderness area may have a higher rate of accidents involving deer during the night hours, but no accidents during the daylight hours. Therefore, the time of day may also be considered when retrieving the appropriate risk value (in step 310)…the computing device may receive (in step 308) other information to improve the accuracy of the risk value retrieved (in step 310) for a travel route. Some examples of this other information include, but are not limited to, the vehicle's speed (e.g., a vehicle without a sport suspension attempting to take a dangerous curve at a high speed), vehicle's speed compared to the posted speed limit, vehicle's speed compared to typical or average speed, etc.), wherein the data include speed data (Jordan Peters: [0068] The posted speed limits may be included in the geographic information. For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit.) and lane change frequency data (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail.), wherein the speed data is associated with a plurality of route segments (Jordan Peters: [0035] number of distinct accidents for the segment...speed of vehicle at time of incident; [0038] Some examples of geographic information include, but are not limited to, location information and attribute information. Examples of attribute information include, but are not limited to, information about characteristics of a corresponding location described by some location information: posted speed limit...other attribute information about road segments; [0047] a particular segment of road ... the computing device may receive (in step 308) other information to improve the accuracy of the risk value retrieved (in step 310) for a travel route... the vehicle's speed (e.g., a vehicle without a sport suspension attempting to take a dangerous curve at a high speed), vehicle's speed compared to the posted speed limit, vehicle's speed compared to typical or average speed, etc; [0068] ... the actual speed driven compared to the posted speed limit... The posted speed limits may be included in the geographic information. For each segment of road with a different posted speed limit, the actual speed driven may be compared to the posted speed limit. The difference may be averaged over the entire distance of the route. In addition, various techniques may be used to handle the amount of time stopped in traffic, at traffic lights, etc. One illustrative technique may be to only count the amount of time spent driving over the speed limit and determine the average speed over the speed limit during that time.), and wherein the lane change frequency data is associated with the plurality of route segments (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail.); and a processor configured to: determine a route segment safety score for each of the plurality of route segments based on a speed distribution and a lane change frequency vehicle (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail; [0118] average driving speed, traffic speed distribution), comprising to: for each route segment of the plurality of route segments: determine the speed distribution of vehicles in the group of vehicles based on the received speed data (Jordan Peters: [0118] average driving speed, traffic speed distribution), a function of a maximum speed and a minimum speed associated with the speed distribution, or both (Jordan Peters: [0118] average driving speed, traffic speed distribution); and determine the lane change frequency for each route segment based on the lane change frequency data (Jordan Peters: [0082] In other examples, the road segment safety rating may be based on a combination of static factors (similar to the equation above) as well as some dynamic road factors (e.g., factors associated with the road segment that may change rapidly or frequently). For instance, Road segment safety rating=exp(prior accident frequency on the road segment*W.sub.1+road curvature*W.sub.2+road segment has lane merge*W.sub.3+road segment has merge from left*W.sub.4+road segment has construction*W.sub.5+number of inches of snow on road segment*W.sub.6+road segment is wet*W.sub.7+traffic factor*W.sub.8); see at least ¶[0080-0084], [0104], [0122], [0141] for further detail; [0118] average driving speed, traffic speed distribution); and determine a route segment safety score for each route segment based on a combination of the lane change frequency for each route segment and the standard deviation of the speed distribution for each route segment (Jordan Peters: [0157] In one example, a driver may be provided with a plurality of routes to a particular destination upon identifying a destination (either by driver input or as predicted by the system). The plurality of routes provided may each have a different overall road safety rating (e.g., based on safety ratings of road segments comprising each route) (note: see citations above for segment scoring involving lane change, merging, and speed).); determine a recommended route based on the determined route segment safety scores (Jordan Peters: [0092] Road segment safety rating system 600 may further include a recommendation module 614. The recommendation module 614 may generate, or be configured to generate, one or more recommendations for alternate road segments that may have a safer rating than, for instance, a road segment on which the vehicle is currently travelling or will be travelling; [FIG. 10B] determine a recommended route based at least in part on the determined route segment safety scores can be observed.); and output the recommended route (Jordan Peters: [0054] For example, an enhanced GPS unit may display a route (or segment of a route) in a red color to designate a high risk route, and a route may be displayed in a green color to designate a lower risk route; [FIG. 10(B)]).
determine a standard deviation of the speed distribution based on a range of the speed distribution for each route segment (Be-that-as-it-may, Jordan Peters discloses determining a speed distribution, which is ‘bell’ closely related to a variance ‘bell’ and standard deviation ‘bell’. Additionally, the information contained within a variance ‘bell’ and standard deviation ‘bell’ can be observed and derived from the information within a distribution ‘bell’. However, with the standard for a rejection under 35 USC §102 being a high standard, the examiner will rely upon a secondary reference for the teaching).
However, in the same field of endeavor, Watts-Fitzgerald discloses, [0032] “In addition, part of the individualization of the algorithmic function for a particular road segment may include a determination of a decay rate based on variance information, including the standard deviation from one or more sets of historic data”; [0038] “Thus, a standard deviation of historical speed data for each road…[0039] After testing, it is shown that using historical speed data standard deviation across each day”; [0078] “This allows to dynamically vary strengths based on each specific road's expected standard deviation profile (where higher expected; standard deviation indicates traffic speeds tend to be more variant) for each day of the week”, for the benefit of determining one or more traffic predictions for the one or more road segments based on real-time traffic data and historical traffic data.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatus for determining a road segment safety rating disclosed by Jordan Peters to include speed standard deviation taught by Watts-Fitzgerald. One of ordinary skill in the art would have been motivated to make this modification in order to 

REGARDING CLAIM 6, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 1, and further, Jordan Peters also discloses, determine the plurality of route segments that together form an associated route (Jordan Peters: [FIG. 4] determine the plurality of route segments that together form an associated route can be observed.).

REGARDING CLAIM 7, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 6, and further, Jordan Peters also discloses, determine a route safety score based on route segment safety scores for each route segment forming the route (Jordan Peters: [FIG. 4] determine a route safety score based at least in part on route segment safety scores for each route segment forming the route can be observed.).

REGARDING CLAIM 8, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 7, and further, Jordan Peters also discloses, determine another route safety score for a different route; and compare the other route safety score with the route safety score (Jordan Peters: [FIG. 10B] determine another route safety score for a different route; and compare the other route safety score with the route safety score can be observed.).

REGARDING CLAIM 9, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 8, and further, Jordan Peters also discloses, determining the recommended route is (Jordan Peters: [FIG. 10B] determining the recommended route is based at least in part on the comparison of the other route safety score with the route safety score can be observed.).

REGARDING CLAIM 10, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 9, and further, Jordan Peters also discloses, receive a route, and the processor is further configured to determine the plurality of route segments based on the received route (Jordan Peters: [FIG. 10(A)(B)] receive a route, and the processor is further configured to determine the plurality of route segments based at least in part on the received route can be observed.).

REGARDING CLAIM 11, Jordan Peters in view of Watts-Fitzgerald (Jordan Peters in view of Watts-Fitzgerald: limitations and motivations addressed, see claim 1 above (supra)).

REGARDING CLAIM 13, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 11, and further, Jordan Peters also discloses, (Jordan Peters: limitations and motivations addressed, see claim 6 above (supra)).

REGARDING CLAIM 14, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 13, and further, Jordan Peters also discloses, (Jordan Peters: limitations and motivations addressed, see claim 7 above (supra)).

REGARDING CLAIM 15, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 14, and further, Jordan Peters also discloses, (Jordan Peters: limitations and motivations addressed, see claim 8 above (supra)).

REGARDING CLAIM 16, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 15, and further, Jordan Peters also discloses, (Jordan Peters: limitations and motivations addressed, see claim 9 above (supra)).

REGARDING CLAIM 17, Jordan Peters in view of Watts-Fitzgerald (Jordan Peters in view of Watts-Fitzgerald: limitations and motivations addressed, see claims 1 and 11 above (supra)).

REGARDING CLAIM 19, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 17, and further, Jordan Peters also discloses, (Jordan Peters: limitations and motivations addressed, see claim 6 above (supra)).

REGARDING CLAIM 20, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 17, and further, Jordan Peters also discloses, (Jordan Peters: limitations and motivations addressed, see claim 7 above (supra)).

Claims 2-4, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (US 20160086285 A1) in view of Watts-Fitzgerald (US 20160292999 A1) as applied to claim 1 above, and further in view of Mudalige (US 20100256852 A1).
REGARDING CLAIM 2, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 1, and further, Jordan Peters in view of Watts-Fitzgerald does not explicitly disclose, the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment.
However, in the same field of endeavor, Mudalige discloses, [0126] “In the alternative, an operator could search for a group of potentially unknown persons traveling along a similar route and suggest formation of a platoon. Additionally, such searches for potential members of a platoon could be screened for driving preferences, for example, discriminating according to preferred vehicle speed, preferred distances between vehicles, and preferred platoon formation”, for the benefit of enhanced V2V communication to bolster lateral vehicle control, project a clear path, lane keep, and avoid collision.
Mudalige does not explicitly recite the terminology "the speed distribution includes (i) speeds of vehicles in a first sub-group of vehicles travelling through a first location in a route segment and (ii) speeds of vehicles in a second sub-group of vehicles travelling through a second location in the route segment." however, Mudalige does teach searching for preferred platoons based at least in part on platoon speed information. Thus, implicitly teaching obtaining speed information of sub-groups.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatuses for determining a road segment safety rating disclosed by a modified Jordan Peters to include sub categories taught by Mudalige. One of ordinary skill in the art would have been motivated to make this modification in order to 

REGARDING CLAIM 3, Jordan Peters in view of Watts-Fitzgerald and Mudalige remains as applied above to claim 2, and further, Mudalige also discloses, the speed distribution comprises a distribution of speeds of vehicles within the route segment at a single point in time (Mudalige: [0130] All vehicles are capable of exchanging a set of critical data throughout the platoon, in particular, conveying commands from the Leader Vehicle to a Follower Vehicle or reporting actual values from the Follower Vehicle to the Leader Vehicle. Critical data can include the some or all of the following exemplary list: position, latitude, longitude, altitude, heading, speed, longitudinal and lateral acceleration, brake status, path history, travel plan, vehicle size, vehicle type, current operating mode (autonomous or manual), and other platoon control data.).

REGARDING CLAIM 4, Jordan Peters in view of Watts-Fitzgerald and Mudalige remains as applied above to claim 2, and further, Mudalige also discloses, the speed distribution comprises a distribution of typical vehicle speed within the route segment at different points in time (Mudalige: [0125] In another example, traffic lights can be disabled or not used in areas wherein only automated vehicles are used, with each vehicle monitoring traffic moving through the intersection and negotiating a path and speed of transit through the intersection with the other vehicles; [0157] These factors can include a number of vehicles in the platoon; a speed of the platoon; platoon vehicle speed differentials; a determined accuracy of vehicle positioning, for example, quantifying variability in GPS positions; a wireless communications quality; dynamic capabilities of the vehicles inside the platoon, for example, including acceleration, braking, and controllability; a current travel plan; a geometry of the current roadway including curvature of the roadway; a condition of the road surface; and weather conditions.).

REGARDING CLAIM 12, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 11, and further, (Jordan Peters in view of Watts-Fitzgerald  and Mudalige: limitations and motivations addressed, see claim 2 above (supra)).

REGARDING CLAIM 18, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 17, and further, (Jordan Peters in view of Watts-Fitzgerald  and Mudalige: limitations and motivations addressed, see claim 2 above (supra)).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jordan Peters (US 20160086285 A1) in view of Watts-Fitzgerald (US 20160292999 A1) as applied to claim 1 above, and further in view of Lorber (US 20120109418 A1).

REGARDING CLAIM 5, Jordan Peters in view of Watts-Fitzgerald remains as applied above to claim 1, and further, Jordan Peters in view of Watts-Fitzgerald does not explicitly disclose, the input interface is further configured to receive at least one of: event data, maneuver data, video data, climate data, topology data, road data, and number of lanes data.
Lorber discloses, [0030] “It is further within provision of the invention to provide the aforementioned system, wherein said sensor is adapted to provide information relating to at least one selection from a group consisting of the steering wheel hold, the time function of the steering wheel hold, amount of pressure applied on the brake system, the amount of times the brake system is pressed, the road conditions, the amount of times the driver had changed lanes to pass another vehicle on the road is counted”; [0071] “According to another embodiment of the present invention, the amount of times the driver had changed lanes to pass another vehicle is counted”; [0080] “if a driver attempts a lane change when another vehicle is in his blind spot, proximity detectors on the rear bumper will sense the proximity of the unseen car, and collision detecting algorithms (which will combine proximity and relative speed data)”, for the benefit of for the benefit of driver profiling, useful for fleet managers, trucking supervisors, insurance professionals, and the like.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify an apparatuses for determining a road segment safety rating disclosed by a modified Jordan Peters to include lane change frequency taught by Lorber. One of ordinary skill in the art would have been motivated to make this modification in order to build driver profiling, useful for fleet managers, trucking supervisors, insurance professionals, and the like.

Response to Arguments
Applicant’s arguments with respect to the rejection of claim 1 (11 and 17 parallel in scope) under 35 USC §103 have been considered but are moot because the new ground of rejection 

Applicant's arguments filed 12-23-2021 in regards to the rejection of claims 1, 11, and 17 under 35 USC §101 have been fully considered but they are not persuasive. As cited above, the analysis of claim 1 (11 and 17 parallel in scope) renders the claim patent ineligible under 35 USC §101 because the amendments to claim 1 are merely an expansion of practicing an abstract idea (mental process), and does not elevate the claim to significantly more than the abstract idea.

Applicant’s arguments, see page 8, filed 12-23-2021, with respect to the 35 USC §112(b) rejections of record have been fully considered and are persuasive.  The 35 USC §112(b) rejections of record have been withdrawn.

Applicant’s arguments, see page 8, filed 12-23-2021, with respect to the rejection of claim 1 under obvious-type double patenting have been fully considered and are persuasive.  The obvious-type double patenting has been withdrawn.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663